United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1993
                                   ___________

United States of America,            *
                                     *
             Appellee,               * Appeal from the United States
                                     * District Court for the
      v.                             * Southern District of Iowa.
                                     *
Terrance J. Hood, also known as      *      [UNPUBLISHED]
Terrance J. Soto,                    *
                                     *
             Appellant.              *
                                ___________

                             Submitted: January 25, 2012
                                Filed: March 22, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Pursuant to a written plea agreement, Terrance Hood pleaded guilty to a drug-
conspiracy offense, and the district court1 sentenced him to 188 months in prison and
5 years of supervised release. Hood appeals, and his counsel has moved to withdraw,
submitting a brief under Anders v. California, 386 U.S. 738 (1967), in which he
argues that the sentence is unreasonable. Hood has filed a pro se supplemental brief



      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
asserting that the court miscalculated his criminal history score and that his attorney
failed to object to the score.

       Because Hood’s sentence falls within the applicable Guidelines range, a
presumption arises that his sentence is not substantively unreasonable. He has not
rebutted that presumption, and accordingly, we conclude that the sentence is not
unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.
Valadez, 573 F.3d 553, 556 (8th Cir. 2009) (per curiam). Further, we will not address
the supplemental-brief arguments about Hood’s criminal history score, because he
stipulated in the plea agreement that he would be sentenced as a career offender with
a Category VI criminal history, see United States v. Early, 77 F.3d 242, 244 (8th Cir.
1996) (per curiam); and any ineffective-assistance claim he may have intended to
raise is not properly before us in this direct criminal appeal, see United States v.
Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).

     Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                         -2-